


Exhibit 10.1
November 25, 2014




Mr. Raymond Nowak
c/o CBS Outdoor Americas Inc.
405 Lexington Avenue
New York, NY 10174


Dear Ray:


Please refer to the agreement between you and CBS Outdoor Americas Inc., now
OUTFRONT Media Inc.(“OUTFRONT”) and will be referred to as such in this
agreement, made as of November 25, 2013, pursuant to which you have been
performing services for OUTFRONT as its Executive Vice President, Chief
Administrative Officer and U.S. Chief Financial Officer (the “Employment
Agreement”).


1.
This Letter Agreement will confirm our mutual agreement that you will continue
to perform your current duties until Wednesday, December 31, 2014 (the
“Transition Date”) and that your employment with OUTFRONT will cease at 5:00
p.m., Eastern Time, on the later of Friday, February 27, 2015 or the date
Long-term Incentive awards are made (the “Separation Date”).



2.
Following the Transition Date and the execution of this Letter Agreement, you
will be relieved of the duties and responsibilities of your current position as
Executive Vice President, Chief Administrative Officer and U.S. Chief Financial
Officer, and you will have no further authority to conduct business or make
commitments on behalf of OUTFRONT and its subsidiaries without my advance
approval. During the period which begins on the Transition Date and continuing
through the Separation Date (such period, the “Advisor Period”), you will serve
as a Senior Advisor. The exact nature of your duties and responsibilities in
such role will be mutually determined by you and OUTFRONT as business needs
warrant, from time to time, consistent with your former role. Without limitation
on future duties and responsibilities, it is noted that your duties and
responsibilities as a Senior Advisor will include assisting me with the general
transition of your former duties.



3.
During the Advisor Period, your salary will remain at its current level. For the
avoidance of doubt, you will be eligible for your performance year 2014 bonus,
payable at the time other executive bonuses are paid and at the same level as
other senior executives. You will also be eligible for a pro-rata portion of the
2015 bonus, payable according to Section 8(c)(ii) of your Employment Agreement,
also payable at the time other executive bonuses are paid and at the same level
as other senior executives. Additionally, you will receive a 2015 equity grant
at target.



4.
OUTFRONT agrees that you will be afforded a reasonable opportunity to review and
comment on any OUTFRONT press release or other external communication pertaining
to your departure prior to its release.

 
5.
OUTFRONT acknowledges that the circumstances of your departure on the Separation
Date constitute a termination without Cause pursuant to paragraph 8(b) of the
Employment Agreement, and you agree that this Letter Agreement constitutes the
notice of termination required by paragraph 8(b) of the Employment Agreement.
Subject to your compliance with the requirements of paragraph 8(g) of the
Employment Agreement, you will be paid or provided, as applicable, the payments
and benefits described in paragraph 8(c) of the Employment Agreement in
accordance with the terms of such provision. An exception is made in paragraph
8(c)(v) whereby the date to which any unvested









--------------------------------------------------------------------------------

Mr. Raymond Nowak
November 25, 2014
Page 2



restricted stock units, stock options or other equity awards will continue to
vest will be extended to April 2, 2018. For the sake of clarity and avoidance of
doubt, OUTFRONT will enforce the mitigation provisions in paragraph 8(c) of the
Employment Agreement only to the extent that you engage in a for-profit business
activity that competes for advertiser spend in Out-of-Home media.


6.
Notwithstanding paragraph 5 of the Employment Agreement, you agree to cease
using and return to OUTFRONT Human Resources your company-issued American
Express card after the Transition Date, and to submit for reimbursement any
business expenses incurred on or before to the Transition Date within thirty
(30) days thereafter. During the Advisor Period, you agree not to incur any
additional business expenses that have not been pre-authorized by me.



7.
You acknowledge and agree that the covenants set forth in paragraph 6 of the
Employment Agreement shall continue to apply during the Advisor Period and
thereafter for the periods described therein.



8.
Neither you nor OUTFRONT will disclose, publish, publicize, or disseminate, or
cause to be disclosed, published, publicized, or disseminated, any information
relating to the contents of this Letter Agreement or the discussions that led up
to it (“the Prohibited Disclosures”), except in response to subpoena, judicial
order, or otherwise required by legal process, or except as may be provided
herein. This paragraph 8 shall not be construed to prevent you from describing
your duties, dates of employment, and responsibilities at OUTFRONT in connection
with any effort you may undertake to obtain employment or in connection with any
other opportunities.



Very truly yours,


OUTFRONT Media Inc.


By:__/s/ Donald R. Shassian________
Donald R. Shassian
Executive Vice President Chief Financial Officer
ACCEPTED AND AGREED:




__/s/ Raymond Nowak_________________    
Raymond Nowak


Date:__November 25, 2014______________

